Citation Nr: 1723806	
Decision Date: 06/23/17    Archive Date: 06/29/17

DOCKET NO.  16-06 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel




INTRODUCTION

The Veteran had active duty service in the U.S. Army from January 1943 to December 1945.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a June 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction over this case was subsequently transferred to the RO in Winston-Salem, North Carolina, and that office forwarded the appeal to the Board.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence is at least evenly balanced as to whether the Veteran's tinnitus began in service and has continued since service.






CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, the criteria for establishing service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).

For veterans with 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, including tinnitus, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309; Fountain v. McDonald, 27 Vet. App. 258, 271 (2015) (holding that 38 C.F.R. § 3.309(a) includes tinnitus, at a minimum where there is evidence of acoustic trauma, as an 'organic disease[ ] of the nervous system'").

Pursuant to 38 C.F.R. § 3.303(b), if a chronic disease is noted in service (or in the presumptive period) but chronicity in service is not adequately supported, a showing of continuity of symptomatology after separation is required.  Entitlement to service connection based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) applies only when the disability for which the Veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C.A. § 1101(3) or 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

At the outset, the Board finds that the evidence demonstrates that the Veteran has a current tinnitus disability.  The Veteran has reported ringing in his ears and the Board finds his reports both competent and credible.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  The Veteran also claims that he first noticed ringing in his ears in 1944 in service when ordnance exploded nearby.  His DD-214 shows that his military occupational specialty was munitions worker and that he received a bomb disposal badge.  Service treatment records show that his duties included preparing and loading ammunition and that he suffered a concussion from an enemy bombing raid in New Guinea in 1943.  The Board finds no reason to question the Veteran's account of such noise exposure and will therefore concede exposure to noise in service, as it is consistent with the Veteran's in-service duties.  See VA Fast Letter 10-35 (Sept. 2, 2010).  Thus, the question is one of nexus.

Relevant to the issue of nexus, the Board notes that thus far, no VA examination and opinion has been obtained in connection with the Veteran's July 2013 claim for tinnitus.  Rather, in denying service connection, the AOJ relied on a June 2008 VA audiological examination which had been obtained in connection with a claim for hearing loss.  The examiner there stated that it would be speculative to relate tinnitus to service because there was no in-service or post-service diagnosis of tinnitus and because he had post-service noise exposure in a furniture factory.  The Veteran does not dispute that he worked in a factory after service but claims that the noise level was minimal as the factory mostly contained sewing machines.

A medical opinion arising from a medical examination is considered adequate "where it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability, if any, in sufficient detail so that the Board's 'evaluation of the claimed disability will be a fully informed one.'"  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (quoting Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  In the instant case, the Board finds that the VA audiologist's opinion is not sufficient to rely upon in this case.  This is so because the audiologist did not appear consider the Veteran's competent and credible reports of ringing in his ears both during and after service.

Upon review of the evidence, rather than remanding the matter for another medical opinion, the Board will resolve reasonable doubt in favor of the Veteran and award service connection for tinnitus.  Here, again, the Veteran is competent to testify as to the existence of ringing in his ears.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (stating that "[l]ay testimony is competent . . . to establish the presence of observable symptomatology"); Charles, 16 Vet. App. 374 (stating that "ringing in the ears is capable of lay observation" and, as such, a veteran is competent to testify as to that symptom).  The Board finds no reason to disbelieve the Veteran's reported onset of tinnitus in service, as well as his continued experiencing of such symptoms since that time.  Accordingly, the Board concludes that the evidence tends to show that tinnitus first manifested itself during service.  There is also competent and probative lay evidence of continued symptomatology since service.  Thus, the Board finds that, when reasonable doubt is resolved in favor of the Veteran, service connection for tinnitus is warranted in accordance with 38 C.F.R. § 3.303(b).  38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection for tinnitus is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

As to the claim for an acquired psychiatric disorder, the Veteran contends that in November 1944 while serving in the Southwest Pacific Theatre, New Guinea, his base came under a Japanese bombing attack.  After the attack, a soldier told the Veteran that another soldier from Philadelphia had been killed.  The Veteran reports that he went to check on the deceased man and discovered that the deceased soldier was a close neighbor from Philadelphia.  In March 2017, the AOJ conceded the claimed stressor because the soldier identified by the Veteran was included in an online National Archive casualty list for World War II Army Air Force causalities from Pennsylvania.

The Veteran was most recently provided a VA PTSD examination in March 2017.  There, the examiner determined that although the Veteran had a current diagnosis of depression, he did not meet the criteria for a current diagnosis of PTSD at least in part because he had no exposure to actual or threatened death or serious injury.  Further, although the examiner indicated that the Veteran had a current diagnosis of depression, he opined that it was unrelated to service at least in part because post-service medical records did not show mental health treatment prior to 2008.  
Again, service treatment records show that the Veteran suffered a concussion following a bombing raid during service and, as indicated below, there appear to be outstanding VA treatment records.  Accordingly, the Board finds that an addendum opinion is required.

In addition, in January 2017, the RO determined that records from the VA Medical Center in Durham, North Carolina from 1995 through 1999 either did not exist or were irretrievable based on an October 2016 report of general information which noted that a Durham VA Medical Center technician stated that such records may have been retired to an offsite storage facility in California.  The technician indicated that the RO's request was pending but was taking longer than anticipated.  There is no indication that any negative response has been received.  As such, it does not appear that these records do not exist or that further efforts would be futile.  Moreover, as a lack of post-service diagnoses of PTSD and depression were part of the above examiner's rationale for concluding that the Veteran's claimed disorders were unrelated to service, any such outstanding records are potentially relevant the present appeal.  Accordingly, further efforts should be made to attempt to obtain these records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Take all appropriate action to verify whether treatment records from January 1, 1995 through December 31, 1999 associated with the VA Medical Center in Durham, North Carolina are located at an offsite VA storage facility in California or are otherwise obtainable.

2.  Forward the entire claims file to the author of the March 2017 VA PTSD opinion or other suitably qualified VA examiner.  If additional examination is indicated, it should be scheduled in accordance with applicable procedures.  After reviewing the claims file, to include any recently obtained evidence, the examiner should indicate:

(a) Whether it is at least as likely as not (50 percent probability or more) that the Veteran has PTSD that is related to his military service.  The examiner should specifically consider service treatment records showing that the Veteran was involved in a bombing raid as a potential source of exposure to actual or threatened death or serious injury.

(b) Whether it is at least as likely as not (50 percent probability or more) that the Veteran's diagnosed depression is related to his military service.

A complete rationale should accompany any opinion provided.

3.  After completion of the above, readjudicate the claim.  If the benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).







______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


